                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

Case No. CV 19-1255-MWF-SS                               Date: July 1, 2020
Title:   Buckley v. BMW North America, et al.

Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                          Court Reporter:
          Rita Sanchez                           Not Reported

          Attorneys Present for Plaintiff:       Attorneys Present for Defendant:
          None Present                           None Present

Proceedings (In Chambers): ORDER RE: PLAINTIFF’S MOTION FOR RELIEF
                           FROM ORDER GRANTING DEFENDANT’S
                           MOTION TO DISMISS [51]

      Before the Court is Plaintiff’s Motion For Relief From Order Granting
Defendant BMW NA’s Motion To Dismiss Pursuant To Fed. R. Civ. P. 60(b) (the
“Motion”), filed on April 8, 2020. (Docket No. 51). Defendant BMW North America
(“BMW NA”) filed an Opposition on April 17, 2020 (Docket No. 52). Plaintiff filed a
Reply on April 27, 2020. (Docket No. 53).

      The Motion was noticed to be heard on May 11, 2020. The Court read and
considered the papers on the Motion and deemed the matter appropriate for decision
without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. Vacating the
hearing was further required by the Continuity of Operations Plan arising from the
COVID-19 emergency. The hearing was therefore VACATED and removed from the
Court’s calendar.

      For the reasons stated below, Plaintiff’s Motion is DENIED.

I.    BACKGROUND

      The Court extensively summarized this case’s background in its March 9, 2020
Order Granting Defendant’s Motion to Dismiss Plaintiff’s Third Amended Complaint
(“MTD Order”) and incorporates that discussion here. (See Docket No. 41). Briefly,
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

Case No. CV 19-1255-MWF-SS                                  Date: July 1, 2020
Title:   Buckley v. BMW North America, et al.

Plaintiff Tristram Buckley, an attorney representing himself, commenced this action on
October 23, 2018. (Complaint (Ex. A to Not. of Removal) (Docket No. 1-1)).
Plaintiff’s claims stem from allegations that misrepresentations and omissions were
made to him before he purchased two used BMW vehicles—a Z4 and Z8—that
contained defects. (See id.).

      On December 16, 2019, Plaintiff filed his Third Amended Complaint (“TAC”).
(Docket No. 32). Plaintiff’s TAC alleged the following claims against BMW NA: (1)
fraudulent misrepresentations and omissions concerning the BMW Z4 (first cause of
action); (2) fraudulent misrepresentations and concealment concerning the BMW Z8
(second cause of action); (3) violation of California’s Consumer Legal Remedies Act
(“CLRA”) (fourth cause of action); (4) violation of the California’s Unfair Competition
Law (“UCL”) (fifth cause of action); (5) violation of the CLRA and UCL (sixth of
cause of action). (TAC ¶¶ 94–432).

       Plaintiff’s claims were based, in part, on Plaintiff’s call to BMW NA’s customer
relations department during which Plaintiff inquired into the subject Z4’s history,
including information concerning defects. (Id. ¶¶ 95–103). Plaintiff later purchased
the subject Z4, and learned that it had defects that were not disclosed during the call.
(Id. ¶¶ 111–115). Before purchasing the Z4, Plaintiff had a similar call with BMW
NA’s customer relations department concerning a Z8 that Plaintiff later purchased.
(Id. ¶¶ 192–194). During that call, Plaintiff inquired into defects in the Z8 that were
known to BMW NA. (Id. ¶ 196). Plaintiff would later discover that contrary to the
representative’s claims, the Z8 had defects known to BMW NA. (Id. ¶¶ 197–200).

       The Court issued the MTD Order on March 9, 2020, dismissing Plaintiff’s
claims against BMW NA without leave to amend and entering judgment against
Plaintiff as to BMW NA. (See MTD Order 1-27). With respect to Plaintiff’s fraud-




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

Case No. CV 19-1255-MWF-SS                                     Date: July 1, 2020
Title:   Buckley v. BMW North America, et al.

based claims concerning the Z4 in his first, fourth, and fifth causes of actions, the
Court stated in part:

       Plaintiff fails to provide sufficient factual allegations, which are within his
       knowledge, that would allow BMW NA to prepare an adequate answer.
       BMW NA admits that it could theoretically identify the Customer
       Relations representative who participated in the phone call, but credibly
       asserts that Plaintiff has not provided enough information from which it
       could realistically do so. The TAC does not contain the Z4’s vehicle
       identification number, the phone number from which Plaintiff called
       BMW NA Customer Relations, or a precise date or limited timeframe for
       that call. Although the middle of September 2015 might be sufficient if
       coupled with other specific information, on its own, it fails to cure the
       TAC’s lack of specificity.

(Id. 19-20 (citations omitted)).

       The Court continued:

       Plaintiff’s argument that his failure to identify the Customer Relations
       representative should be excused because discovery would reveal the
       representative’s identity fails because Plaintiff has not pled sufficient facts
       to make retrieval of the phone call possible. Thus, because Plaintiff fails
       to sufficiently plead sufficient facts to put BMW NA on notice of the
       timing of the call and the identity of the Customer Relations
       representative involved in the call, Plaintiff’s fraud claims concerning the
       Z4 fail under Rule 9(b). Because Plaintiff has failed to plead with
       particularity the when and who of the circumstances constituting the
       fraud, the Court need not analyze whether Plaintiff has sufficiently pled
       the other circumstances of the fraud.

(Id. 20).
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              3
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

Case No. CV 19-1255-MWF-SS                                  Date: July 1, 2020
Title:   Buckley v. BMW North America, et al.


      The Court therefore dismissed Plaintiff’s fraud-based claims concerning
the Z4 without leave to amend. (Id.) With respect to the fraud-based claims
concerning the Z8 in Plaintiff’s second, fourth, and fifth causes of action, the
Court stated in part:

      Just as with the Z4, Plaintiff alleges that he does not remember the name
      of the BMW NA Customer Relations representative he spoke with and
      provides no identifying information about the representative. While this
      deficiency might be excusable if Plaintiff provided other information
      about the call such that BMW NA might be able to locate the call, he does
      not. Plaintiff does not provide the Z8’s vehicle identification number, the
      phone number from which Plaintiff called BMW NA Customer Relations,
      or the timing of the call. Even more egregious than the Z4 allegations,
      Plaintiff does not even provide a date range for the call. All Plaintiff
      alleges is that the call occurred before Plaintiff purchased the Z8 and
      Plaintiff purchased the Z8 before he purchased the Z4. This lack of
      specificity regarding the timing and the identity of the Customer Relations
      representative is wholly deficient because it leaves BMW NA in the dark
      and unable to answer the allegations, other than to deny any wrongdoing.

(MTD Order 21-22).

      The Court thus determined that Plaintiff’s alleged communications with BMW
NA concerning the Z8 were deficiently pled and dismissed Plaintiff’s fraud-based
claims to the extent they were based on those communications. (Id. 22). The Court
also determined that advertisements described in Plaintiff’s TAC were deficiently pled
and unactionable puffery that could not form the basis of Plaintiff’s fraud-based
claims. (Id. 22-25). Accordingly, the Court dismissed Plaintiff’s fraud-based claims
concerning the Z8 in his second, fourth, and fifth causes of action. (Id. 25).


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              4
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-1255-MWF-SS                                   Date: July 1, 2020
Title:   Buckley v. BMW North America, et al.

       Attached to Plaintiff’s Motion is the Declaration of Tristram Buckley (the
“Buckley Declaration”). (See Motion 20-21). It states that Plaintiff called BMW NA
customer service on March 23, 2020 and, upon Plaintiff’s request, the representative
accessed “at least 7 emails and 7 telephone calls from” Plaintiff to BMW NA. (Id.)
The representative also accessed details regarding a September 16, 2015 call from
Plaintiff to BMW NA after Plaintiff provided the representative with his name. (Id.)
Plaintiff claims this September 16, 2015 call is the same call alleged in the TAC for
which the Court determined Plaintiff provided inadequate details. (Id.)

II.    LEGAL STANDARD

       In the Ninth Circuit, Rule 60(b) “provides for reconsideration [from a judgment]
only upon a showing of (1) mistake, surprise, or excusable neglect; (2) newly
discovered evidence; (3) fraud; (4) a void judgment; (5) a satisfied or discharged
judgment; or (6) ‘extraordinary circumstances’ which would justify relief.” Fuller v.
M.G. Jewelry, 950 F.2d 1437, 1442 (9th Cir. 1991) (citing Backlund v. Barnhart, 778
F.2d 1386, 1388 (9th Cir. 1985). “Reconsideration for any of the reasons set forth in
Rule 60(b) is an ‘extraordinary remedy that works against the interest of finality and
should be applied only in exceptional circumstances.’” Audionics Sys., Inc. v. AAMP
of Fla., Inc., No. CV-12-10763 MMM (JEMx), 2015 WL 11201243, at *7 (C.D. Cal.
Nov. 4, 2015) (citations omitted). “Motions for relief from judgment pursuant to Rule
60(b) are addressed to the sound discretion of the district court and will not be reversed
absent an abuse of discretion.” Casey v. Albertson's Inc., 362 F.3d 1254, 1257 (9th
Cir. 2004).

III.   DISCUSSION

       A.    Plaintiff Failed to Meet And Confer

        Under Local Rule 7–3, “counsel contemplating the filing of any motion shall
first contact opposing counsel to discuss thoroughly, preferably in person, the
substance of the contemplated motion and any potential resolution.” C.D. Cal. R. 7–3.
“If the parties are unable to reach a resolution which eliminates the necessity for a
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              5
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-1255-MWF-SS                                  Date: July 1, 2020
Title:   Buckley v. BMW North America, et al.

hearing, counsel for the moving party shall include in the notice of motion a statement
to the following effect: ‘This motion is made following the conference of counsel
pursuant to L.R. 7-3 which took place on (date).’” Id. A district court has discretion to
deny a motion that fails to comply with the Local Rules. United States v. Kan-Di-Ki
LLC, No. CV 10-965, 2013 WL 12147597, at *1 (C.D. Cal. Mar. 21, 2013) (citing
Christian v. Mattel, Inc., 286 F.3d 1118, 1129 (9th Cir. 2002) (“The district court has
considerable latitude in managing the parties' motion practice and enforcing local rules
that place parameters on briefing.”)).

       BMW NA contends that the Motion should be denied because Plaintiff did not
meet and confer in compliance with Local Rule 7-3. (Opposition 2). Plaintiff
responds that his failure to comply with local rules should be excused because he
consulted a different court’s rules. (Reply 5). Plaintiff also argues that Rule 3.10 of
the Rules of Professional Conduct, which prohibits threatening charges to obtain an
advantage in a civil suit, prevented compliance because the Motion is premised on the
claim that BMW NA’s counsel defrauded the Court. (Id. 5-6). Finally, Plaintiff argues
that “Defense counsel has shown that meet and confer would not have been productive
given her response set forth in her Opposition.” (Id. 6).

       These explanations are baseless. Plaintiff is an attorney. Referring to the wrong
local rules is not grounds for noncompliance, particularly for a case pending since
2018. The argument that Plaintiff is exempt from following rules because compliance
“would not have been productive” is similarly inexcusable. Finally, as explained
below, the record does not support that BMW NA’s counsel defrauded the Court. As
such, Plaintiff’s failure to comply with Local Rule 7-3 warrants denial of the Motion.
Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993) (“A determination of
compliance with local rules is reviewed under an abuse of discretion standard.”)
(citing Yagman v. Republic Ins., 987 F.2d 622, 630 (9th Cir. 1993))).

      Accordingly, the Motion is DENIED because Plaintiff violated Local Rule 7-3.
Though the Motion can be denied for this reason alone, the Court now addresses its
substantive grounds.

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              6
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-1255-MWF-SS                                   Date: July 1, 2020
Title:   Buckley v. BMW North America, et al.

      B.     Plaintiff Is Not Entitled To Relief Under Rule 60(b)

      Even if the Motion was not denied on procedural grounds, the Motion would be
denied on the merits.

      Plaintiff moves under Rules 60(b)(1), (2), (3), and (6) to set aside the judgment
issued in the Court’s MTD Order. (Motion 1). Plaintiff primarily argues that the Court
misinterpreted Plaintiff’s TAC and relied on misrepresentations made by BMW NA’s
counsel. (See generally id.) BMW NA responds that its counsel made no
misrepresentations, and that Plaintiff has failed to meet his burden under Rule 60(b).
(See generally Opposition). The Court agrees with BMW NA.

             1. Mistake, Inadvertence, Surprise, Or Excusable Neglect

       To obtain equitable relief from an order under Rule 60(b)(1), a party must show
that the court's ruling was a result of “mistake, inadvertence, surprise, or excusable
neglect.” Lemoge v. United States, 587 F.3d 1188, 1192 (9th Cir. 2009) (citing Fed. R.
Civ. P. 60(b)(1)). A party may also be entitled to relief from a judgment or order due
to the court's mistake or inadvertence. Kingvision Pay-Per-View Ltd. v. Lake Alice
Bar, 168 F.3d 347, 350-52 (9th Cir. 1999).

       Plaintiff argues that the MTD Order was riddled with the Court’s mistakes,
stating that “Plaintiff wonders if perhaps the Court did not have the Complete TAC
before it given the Court’s finding that Plaintiff did not allege BMW’s failure to
disclose safety defects.” (Motion 7). Plaintiff summarizes allegations in the TAC
already found deficient and argues that the Court erred in finding that they do not state
a cognizable claim. (Id. 8-12). Plaintiff also asks the Court to reconsider its
determination that BMW NA’s alleged representations amounted to puffery, arguing
that “whether a chassis is ‘strong and durable’ is objectively determinable.” (Id. 13).
Finally, Plaintiff describes at length the types of consumers he believes typically
purchase the Z8 and concludes that he is entitled to relief from the judgment because

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              7
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-1255-MWF-SS                                    Date: July 1, 2020
Title:   Buckley v. BMW North America, et al.

the Court should have considered the “nature of the Z8 product and BMW NA’s
targeting a particular kind of consumer.” (Id. 17-19).

       Plaintiff fails to show that the Court committed a mistake of law or fact in
dismissing the TAC. As the MTD Order makes clear, the Court thoroughly considered
the same allegations Plaintiff now reiterates in the Motion, and determined that those
allegations fail to state a claim on which relief may be granted. (See Order 2-11
(summarizing TAC’s allegations)). Plaintiff’s recycled arguments concerning
“puffery” and allegedly sufficient pleading are an improper attempt to relitigate the
same arguments the Court already rejected. Kinetics Noise Control, Inc. v. ECORE
Intern., Inc., No. CV 10-7902 PSG (JEMx), 2011 WL 940335, *3 (C.D. Cal. Mar. 14,
2011) (“The remaining bulk of Plaintiff's Motion for Reconsideration merely recites
the arguments that Plaintiff made in response to Defendant's Motion to Dismiss, and,
as Defendant notes, no motion for reconsideration shall in any manner repeat any oral
or written argument made in support or in opposition to the original motion”). The
Court continues to adhere to the reasoning in its MTD Order, and the Motion offers no
new arguments to challenge that reasoning, let alone grounds under Rule 60(b)(1) to
revise it.

        Nor does Plaintiff show that the Court erred in declining to allow Plaintiff to file
a fifth version of his Complaint. While leave to amend is “freely given” in the context
of Rule 15, it is to be granted “sparingly” and “only where extraordinary circumstances
prevented a party from taking timely action to prevent or correct an erroneous
judgment” in the Rule 60(b) setting. United States v. Alpine Land & Reservoir Co.,
984 F.2d 1047, 1049 (9th Cir. 1993). Even pro se litigants are not entitled to endless
opportunities to amend their pleadings, particularly when the amendments allowed thus
far have not brought the pleading closer to stating a plausible claim for relief under
some cognizable theory. See, e.g., Dean v. Southern California Edison, 2013 WL
12143173, *3 (C.D. Cal. Sept. 17, 2013) (“[T]he Court has already granted Dean two
opportunities to amend her Complaint. Because the Court cannot allow an endless
opportunity to file an appropriate complaint, the Court declines to grant Dean another

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              8
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-1255-MWF-SS                                  Date: July 1, 2020
Title:   Buckley v. BMW North America, et al.

opportunity to amend her complaint.”). The record in this case is clear that Plaintiff
had adequate opportunity to cure his complaints’ deficiencies, but failed to do so.

      Accordingly, there was no mistake by the Court under Rule 60(b)(1).

             2. Newly Discovered Evidence

       Under Rule 60(b)(2), the Court “may relieve a party or its legal representative
from a final judgment, order, or proceeding for ... newly discovered evidence that, with
reasonable diligence, could not have been discovered in time to move for a new trial
under Rule 59(b)....” Fed. R. Civ. P 60(b)(2). “Relief from judgment on the basis of
newly discovered evidence is warranted if (1) the moving party can show the evidence
relied on in fact constitutes ‘newly discovered evidence’ within the meaning of Rule
60(b); (2) the moving party exercised due diligence to discover this evidence; and (3)
the newly discovered evidence [is] of ‘such magnitude that production of it earlier
would have been likely to change the disposition of the case.’” Feature Realty, Inc. v.
City of Spokane, 331 F.3d 1082, 1093 (9th Cir. 2003).

       Plaintiff fails to make this showing. He has adduced no “newly discovered
evidence” that is of “such a magnitude” that its earlier discovery would have changed
the outcome of the MTD Order. Plaintiff instead avers that he called BMW NA after
the MTD Order was issued, and a representative accessed details concerning Plaintiff’s
calls to BMW NA that they previously claimed were inacessible. (Motion 20-21).
Plaintiff does not dispute that due diligence would have revealed this information
earlier. Nor can he explain how it first became available after his fourth complaint,
after Plaintiff opposed Defendant’s Motion to Dismiss, and after the Court dismissed
an earlier iteration of Plaintiff’s complaint for lack of specificity.

       Plaintiff also does not demonstrate that the “evidence” in his declaration
constitutes “newly discovered evidence” that would have defeated BMW NA’s Motion
to Dismiss under Rule 9(b). Namely, Plaintiff points to no details gathered in his
follow-up call to BMW NA that would satisfy the obligation to allege his fraud-based
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              9
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-1255-MWF-SS                                   Date: July 1, 2020
Title:   Buckley v. BMW North America, et al.

claims with specificity. Plaintiff has therefore cited no “newly discovered evidence”
that calls into question the validity of the judgment entered in favor of BMW NA.

      Accordingly, Plaintiff is not entitled to relief under Rule 60(b)(2).

             3. Fraud

       Under Rule 60(b)(3), the Court “may relieve a party or its legal representative
from a final judgment, order, or proceeding for ... fraud (whether previously called
intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party....” Fed.
R. Civ. P. 60(b)(3). “To prevail, the moving party must prove by clear and convincing
evidence that the verdict was obtained through fraud, misrepresentation, or other
misconduct and the conduct complained of prevented the losing party from fully and
fairly presenting the defense.” Casey, 362 F.3d at 1260 (quotation marks omitted).
Rule 60(b)(3) requires that the fraud not be discoverable by due diligence before or
during the proceedings. Id.

       Plaintiff does not satisfy these requirements. The only evidence he offers to
support his contention that BMW NA’s counsel defrauded the Court is his declaration.
(Motion 1-6). He declares that BMW NA represented that investigating details
concerning Plaintiff’s calls to BMW NA was “impossible,” but that Plaintiff’s efforts
after the MTD Order demonstrated that such details were accessible. (Id.)

      This self-serving declaration falls far short of proving by clear and convincing
evidence that the judgment was obtained through fraud which prevented Plaintiff from
defending against BMW NA’s Motion to Dismiss. Plaintiff has not even presented
competent evidence or authority demonstrating that BMW NA concealed facts that it
was required to disclose, let alone that Plaintiff was unable to uncover details
concerning a September 2015 call until after the MTD Order issued on March 9, 2020.

      Accordingly, Plaintiff is not entitled to relief under Rule 60(b)(3).

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              10
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 19-1255-MWF-SS                                   Date: July 1, 2020
Title:   Buckley v. BMW North America, et al.

            4. Other Reasons Justifying Relief

       Rule 60(b)(6) is a “catch-all” provision allowing for relief from a judgment or
order for “any other reason that justifies relief.” See also Latshaw v. Trainer Wortham
& Co., Inc., 452 F.3d 1097, 1102 (9th Cir. 2006). This rule is used to prevent
“manifest injustice” where extraordinary circumstances “prevented a party from taking
timely action to prevent or correct an erroneous judgment.” Id. To obtain relief under
Rule 60(b)(6), a party must show “extraordinary circumstances which prevented or
rendered him unable to prosecute [his case].” Lal v. California, 610 F.3d 518, 524 (9th
Cir. 2010) (quoting Commn'y Dental Servs. v. Tani, 282 F.3d 1164, 1168 (9th Cir.
2002)).

      Though Plaintiff purports to seek relief under Rule 60(b)(6), he provides no
authority or argument with respect to this “catch-all” provision. (See generally
Motion). The Court therefore determines that Plaintiff has not demonstrated that any
manifest injustice would occur if the Court declines to modify the MTD Order.

      Accordingly, Plaintiff is not entitled to relief under Rule 60(b)(6).

IV.   CONCLUSION

      For the foregoing reasons, the Motion is DENIED.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              11
